129 F.3d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Frank MOLESKY, Plaintiff-Appellant,v.Kay WALTER, Superintentent, Airway Heights CorrectionsCenter;  Kerry Lawrence, CC2, Airway Heights CorrectionsCenter;  Mr. Howard, MHC3, Medical Department, AirwayHeights Corrections Center, Defendants-Appellees.
No. 96-35731.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Filed Oct. 23, 1997.

Appeal from the United States District Court for the Eastern District of Washington Lonny R. Suko, Magistrate Judge, Presiding
Before THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Washington state prisoner Frank Molesky appeals pro se the district court's summary judgment for defendants in Molesky's 42 U.S.C. § 1983 action alleging that defendants violated his constitutional rights when they forced him to take a psychological evaluation.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Upon our independent obligation to consider our jurisdiction sua sponte, see Duffy v. Riveland, 98 F.3d 447, 453 (9th Cir.1996), we conclude that Molesky lacked standing to prosecute his action because he only presented a generalized grievance regarding defendants' purported requirement that Molesky take a psychological examination, see Hickman v. Block, 81 F.3d 98, 103 (9th Cir.), cert. denied, 117 S.Ct. 276 (1996).  Specifically, Molesky failed to demonstrate that defendants' allegedly unconstitutional conduct caused him an actual injury to a concrete and particularized legal interest.  See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992);  Hickman, 81 F.3d at 101.   Accordingly, we affirm the district court's grant of summary judgment for defendants.  See Hickman, 81 F.3d at 103.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3